Case 5:19-cv-01546-JGB-SHK Document 144-1 Filed 05/05/20 Page 1 of 7 Page ID
                                 #:2770


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

FAOUR ABDALLAH FRAIHAT, et                  )       Case No. 5:19-CV-01546 JGB (SHKx)
al.,
                                            )
         Plaintiffs,                        )
                   v.                       )

U.S. IMMIGRATION AND CUSTOMS                )
ENFORCEMENT, et al.,                        )
                                            )
                                            )
         Defendants.
                                            )
                                            )
                                            )
                                            )
                                            )
                                            )
                                            )
                                            )
                                            )
                                            )
                                            )



                            DECLARATION OF RUSSELL HOTT

       I, Russell Hott, declare the following under 28 U.S.C. § 1746, and state that under

penalty of perjury the following is true and correct to the best of my knowledge and belief:

           PERSONAL BACKGROUND

           1. I am currently employed by the U.S. Department of Homeland Security (DHS),

               U.S. Immigration and Customs Enforcement (ICE), Enforcement and Removal


                                                1
Case 5:19-cv-01546-JGB-SHK Document 144-1 Filed 05/05/20 Page 2 of 7 Page ID
                                 #:2771


            Operations (ERO) as the Acting Assistant Director for the Custody Management

            Division (CMD). I have held this position since February 2020. CMD provides

            policy and oversight for the administrative custody of ICE’s highly transient and

            diverse population of immigration detainees. CMD is composed of three

            divisions led by three Deputy Assistant Directors under my direct supervision:

            (1) the Alternatives to Detention Division; (2) the Detention Management

            Division; and (3) the Custody Programs Division.

         2. As the Acting Assistant Director, I am responsible for the effective and proficient

            performance of these three Divisions and their various units, including the

            oversight of compliance with ICE’s detention standards and conditions of

            confinement at ICE detention facilities generally. I am further responsible for

            managing ICE detention operations efficiently and effectively to provide for the

            safety, security, and care of an average of about 40,000 detainees daily and

            roughly 500,000 detainees annually, at approximately 250 facilities nationwide,

            including three family residential shelters located in Texas and Pennsylvania.

         3. From May 2017 to February 2020, I served as the Field Office Director for the

            Washington, DC, ERO Field Office, responsible for the District of Colombia and

            Virginia. In my role as Field Office Director, I provided operational and policy

            oversight for ERO’s interior enforcement efforts within the local area of

            responsibility, spanning 43,000 square miles, three district courts, a cadre of

            nearly 200 employees, and 1,400 detention beds.

         4. I began my career with the U.S. Government as a detention enforcement officer

            with the former Immigration and Naturalization Service in New York, NY. I



                                              2
Case 5:19-cv-01546-JGB-SHK Document 144-1 Filed 05/05/20 Page 3 of 7 Page ID
                                 #:2772


            advanced through a variety of positions including Immigration Enforcement

            Agent, Deportation Officer, Instructor at the Federal Law Enforcement Training

            Center, Supervisory Detention and Deportation Officer, acting Assistant Field

            Office Director, National Program Manager, Unit Chief, acting Deputy Chief of

            Staff for ERO, Chief of Staff for the ICE Deputy Director, Deputy Field Office

            Director for both the Boston and Washington field offices, Field Office Director,

            and acting Deputy Assistant Director.

         5. I am familiar with the District Court’s orders granting Plaintiffs’ emergency

            motion to certify subclass and Plaintiffs’ motion for a Preliminary Injunction (PI).

            I am also familiar with Plaintiffs’ ex parte application for an order requiring

            issuance of notice to class members of the PI, and to obtain information and

            documents to monitor compliance with the court’s PI order.

         6. ICE ERO will be able to post a notice, containing agreed upon language, of the

            court’s PI order, in English and Spanish, in the common areas of its over 72-hour

            detention facilities. ICE can post notice at all over 72-hour detention facilities

            within 10 days. ICE estimates that it will take 7 to 10 days to translate the notice.

            ERO will also be able to identify the third language most commonly used in ICE

            facilities generally, but not the 3 languages most used in each facility, because

            they change on a regular basis depending on the facility’s population. ERO can

            place copies of the translated notice in the library of the detention facility.

         7. ICE is unable to provide additional interpretation services in each facility, due to

            limited availability and the fact that the language lines are already being used at

            their maximum capacity.



                                               3
Case 5:19-cv-01546-JGB-SHK Document 144-1 Filed 05/05/20 Page 4 of 7 Page ID
                                 #:2773


         8. ICE will not be able to provide audio and braille notice, unless there is an existing

            sign language interpreter at the facility. However, each facility is already required

            to ensure that hearing and visually impaired detainees are able to understand any

            communications, and the facilities would be able to facilitate the interpretation.

         9. ICE can provide notices in large print to detainees with a vision impairment.

         10. ICE can add two numbers that plaintiffs provide to a pro bono platform at all

            detention facilities. The pro bono platform is an ICE provided free telephone

            access for all detainees.

         11. ICE does not administer a Legal Orientation Program (LOP); the LOP is

            administered by the Executive Office for Immigration Review, and therefore, ICE

            will not be able to respond as to whether the notice should be read at LOP

            presentation.

         12. Upon request, ICE can provide a list of its over 72-hour detention facilities, as

            well as the number of detainees in each facility, although this number changes

            daily.

         13. On April 26, 2020, and on April 28, 2020, ICE ERO sent a message to all Field

            Office Directors and Assistant Field Office Directors entitled, Detained Docket

            Review Pursuant to the Nationwide Preliminary Injunction in Fraihat v. ICE, ---

            F. Supp. 3d ---, 2020 WL 1932570 (Apr. 20, 2020), directing them to identify and

            track subclass members by April 29, 2020. ICE ERO also had a teleconference

            with the field on Monday April 27, 2020, to inform its personnel of the District

            Court’s order.




                                               4
Case 5:19-cv-01546-JGB-SHK Document 144-1 Filed 05/05/20 Page 5 of 7 Page ID
                                 #:2774


         14. Following the court’s April 20, 2020 order, ICE has identified 4,409 detainees in

            all ICE over the 72-hour facilities (both IHSC staffed and non-IHSC staffed), who

            belong to one or both of the Fraihat subclasses.

         15. Pursuant to the court’s order, ICE continues to identify all incoming detainees

            within five days of them coming into ICE custody for “risk factors” listed in the

            court’s order.

         16. Identification for “risk factors” takes place in the course of medical screening and

            examination, as well as review of medical histories, done by medical personnel.

         17. ICE has been identifying and tracking the subclass members by using alert codes.

         18. ICE has been conducting new custody reviews as soon as possible following the

            identification of subclass members.

         19. Additionally, ICE is overseeing the implementation and compliance with its PRR.

            During the week of April 21, 2020, ICE federal Detention Service Managers and

            Detention Service Compliance Officers, assigned to its on-site detention

            monitoring program, conducted checks at 53 detention facilities housing over 60

            percent of ICE’s current detention population to assess whether detention service

            providers are implementing the COVID-19 guidance. The spot-checks reviewed

            a variety of CDC recommendations related to environmental health and safety;

            facility cleanliness and sanitation; medical screening, cohorts, isolation and

            quarantine; personal hygiene; availability and use of personal protective

            equipment (PPE); information sharing, signage and postings; visitation,

            communication and telephone access; and detainee transportation.




                                              5
Case 5:19-cv-01546-JGB-SHK Document 144-1 Filed 05/05/20 Page 6 of 7 Page ID
                                 #:2775


         20. On-site ICE Detention Service Managers and Detention Service Compliance

            Officers, in conjunction with ICE ERO Field Office Compliance Teams, will

            continue to monitor facility compliance to the CDC’s COVID-19 guidelines. ICE

            can enforce the CDC guidelines via its Performance Based National Detention

            Standards and National Detention Standards, which require compliance with CDC

            guidelines.

         21. ICE Pandemic Response Requirements (PRR) incorporates and follows the

            CDC’s Interim Guidance on Management of Coronavirus Disease 2019 (COVID

            19) in Correctional and Detention Facilities.

         22. All immigration detention facilities are bound by strict detention standards to

            ensure that detainees in ICE custody reside in safe, secure and humane

            environments and under appropriate conditions of confinement. The standards

            established consistency of program operations and management expectations,

            accountability for compliance with CDC and medical requirements as well as a

            culture of professionalism.

         23. ICE contracts issued in accordance with the Federal Acquisition Regulation

            (FAR) contain a Quality Assurance Surveillance Plan (QASP), which the

            government uses to assess contractor performance relative to the requirements and

            performance standards listed in the agreement. These performance standards

            address all facets of detainee care, including safety, health, legal rights, detainee

            services and records management. The QASP ensures that required performance

            levels and contract requirement are measurable and fully defined.




                                               6
Case 5:19-cv-01546-JGB-SHK Document 144-1 Filed 05/05/20 Page 7 of 7 Page ID
                                 #:2776


           24. When unacceptable contractor performance occurs, the Contracting Officer’s

              Representative (COR) may determine that formal written communication is

              required and issue a Contract Discrepancy Report (CDR). Any CDR may become

              a part of the supporting documentation for contract payment deductions, fixed fee

              deductions, award fee nonpayment, or other contractual actions deemed necessary

              by the Contracting Officer. From February 2017 to June 2019, ICE issued 42

              contract deficiency reports. In 18 of the CDRs, the COR proposed financial

              sanctions for failure to meet requirements of the ICE detention standards.

           25. If a contractor continues to miss performance and contractual obligations despite

              the issuance of CDRs, ICE may seek to terminate a contract and/or decline to

              renew a contract.

       I declare, under penalty of perjury under 28 U.S.C. § 1746, that the foregoing is true and

correct to the best of my knowledge, information and belief.

DATED: May 5, 2020
                             _________________________
                             Russell Hott




                                                7
